DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to application filed Feb. 26, 2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations “release steering detection unit”, “reverse steering detection unit”, “compensation gain detection unit”, “high frequency input unit”, “compensation gain compensation unit”, “release steering signal detection unit”, “release steering determination unit”, “differentiator”, “noise removal unit”, “compensation gain magnitude detection unit”, “compensation gain maintenance time detection unit”, “compensation gain application unit”, “compensation gain maintenance unit”, “multiplier”, “reverse steering signal detection unit” and “reverse steering determination unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written 
If applicant wishes to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:
(a)	Amend the claim to include the phrase “means for” or “step for”. The phrase “means for” or “step for” must be modified by functional language, and the phrase or term must not be modified by sufficient structure, material, or acts for performing the claimed function; or
(b)	Present a sufficient showing that the claim limitation is written as a function to be performed and the claim does not recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2181.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claims 1-18 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function of steering compensation. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of the ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-2, 9-10 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hara et al., U.S. Patent Application Publication No. 2008/0078608 (referred to hereafter as Hara).
As to claims 1 and 10, Hara teaches a steering feel control apparatus of an MDPS (Motor Driven Power Steering), comprising: 
a release steering detection unit configured to detect release steering using column torque or motor current (see para. 47 and 69); 
a reverse steering detection unit configured to detect reverse steering using a steering angular velocity or motor angular velocity (see para. 19);
a compensation gain detection unit configured to detect a compensation gain using the steering angular velocity or the motor angular velocity (see para. 69 and 72); 
a high frequency input unit configured to filter the column torque or the motor current and input a high frequency (see para. 70 and 134); and 
a compensation gain compensation unit configured to apply the compensation gain detected by the compensation gain detection unit to the high frequency inputted by the high frequency input unit, when release steering is detected by the release steering 
As to claims 2 and 11, Hara teaches the steering feel control apparatus and method of claims 1 and 10, wherein the release steering detection unit comprises: a release steering signal detection unit configured to encode the column torque or the motor current and detect a sign change of the column torque or the motor current by release steering; and a release steering determination unit configured to determine release steering based on whether the steering angular velocity or the motor angular velocity is equal to or more than a preset value, when the sign change of the column torque or the motor current is detected by the release steering signal detection unit (see para. 69, 71 and 76). 
As to claims 9 and 18, Hara teaches the steering feel control apparatus and method of claims 1 and 10, wherein the reverse steering detection unit comprises: a reverse steering signal detection unit configured to encode the steering angular velocity or the motor angular velocity, and detect a sign change of the steering angular velocity or the motor angular velocity by reverse steering; and a reverse steering determination unit configured to determine reverse steering based on whether the motor current or the column torque is equal to or more than a preset value, when the sign change of the steering angular velocity or the motor angular velocity is detected by the reverse steering signal detection unit (see para. 19). 
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663